Judgment, Supreme Court, New York County (Shirley Levittan, J., at hearing, trial and sentence), rendered on May 10, 1988, convicting defendant of murder in the second degree and robbery in the first and second degrees and sentencing him to an indeterminate prison term of from 25 years to life on the murder charge and 2 to 6 years on the first and second degree robbery charges, to run concurrently, unanimously affirmed.
The police officers’ exhaustive investigations of a series of similar late-night holdups of grocery stores prior to the arrest of the defendant gave ample support for the finding of probable cause for the stop and subsequent arrest of the defendant. The eyewitness reports, in addition to the videotape recording of these prior crimes, revealed that the getaway car was of an early model, dark-colored sedan, that there were three male Hispanic suspects, and that they were prone to strike during the early morning hours when few, if any, customers were about.
Once the officers discovered that the defendant’s car matched the general description, they had proper reason to *532investigate and stop the car. Once stopped, the officers were justified in approaching the defendant and his accomplices with their guns drawn as a precautionary measure for their own safety. (People v McLaurin, 70 NY2d 779 [1987].) Once removed from the vehicle, the officers immediately realized that the defendants matched the descriptions of the perpetrators of the grocery store robberies, and thus had probable cause to believe that guns were in the defendant’s car. Since the search was proper, they had probable cause to arrest the defendant, and the statements were voluntarily made after Miranda warnings were given, so there is no basis to suppress the statements made by the defendant. Concur—Sullivan, J. P., Carro, Milonas, Ellerin and Wallach, JJ.